Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on October 01, 2020 for the patent application 17/061,254.   Claims 1 – 20 are pending in the application.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on June 14, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Claim Objections

Claims 1 and 12 are objected to because of the following informalities:  Limitations within the preamble is given little weight.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Claim 12, (line 27) - “NFTs” is undefined.  The applicant should specify what is meant by “NFTs”.   Appropriate correction is required.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to method Claim 1. 

Claim 12 recites the limitations of:

( A ) determining a total number of non-fungible tokens to create using a batch mint process, wherein the total number is greater than one; 
( B ) entering the number of non-fungible tokens using a user interface associated with a user that provides access to the Ethereum blockchain network; 
( C ) creating the batch of non-fungible tokens in sequential order using the computing device on the Ethereum blockchain network; 
( D ) emitting a single event from the Ethereum blockchain network when the batch of non-fungible tokens are created, wherein the single event indicates the total number of the batch of non-fungible tokens that were created; 
( E ) creating a database regarding ownership of the non-fungible tokens in an ownership database, wherein the ownership database is stored on at least one computing device, and wherein the ownership database is not stored on the blockchain network; and 
( F ) storing events in the ownership database that are emitted from the blockchain network regarding creation, transfer, and burning of non-fungible tokens to thereby maintain a record of ownership for all NFTs in the blockchain network.

bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 12 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the user interface or any of the bolded limitations in claim 12 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claim 1.

Therefore, the above-mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “entering” and “storing” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a 

Claim 12, limitation ( B ) above in Applicant’s specification para [0091], which discloses “In summary, the first embodiment of the invention is a method for creating, tracking, and transferring a plurality of non-fungible tokens in a digital ledger using a batch mint process on a computing device, said method comprising determining a total number of non-fungible tokens to create using a batch mint process, wherein the total number is greater than one, entering the number of non-fungible tokens  using a user interface associated with a user that provides access to the digital ledger on a blockchain net­ work, creating the batch of non-fungible tokens in sequential order using the computing device on the blockchain network, and emitting a single event from the blockchain network when the batch of non-fungible tokens are created, wherein the single event indicates the total number of the batch of non-fungible tokens that were created.“.  

Also, claim 12, limitation ( B ) - ( D ) and ( F ) above in Applicant’s specification para [0008], which discloses “The concept of gas was introduced to keep a distinct value that solely indicates the consumption toward computational expenses on the Ethereum blockchain network. Having a separate currency unit allows maintaining a distinction between the actual valuation of the cryptocurrency, and the computational cost. A "Gas limit" refers to the maximum amount of gas (or energy) that a party is willing to spend on a particular transaction. A higher gas limit means that more work must be done to execute a transaction using ether or a smart contract.“.  

Also, claim 12, limitation ( C ) above in Applicant’s specification para [0091], which discloses “In summary, the first embodiment of the invention is a method for creating, tracking, and transferring a plurality of non-fungible tokens in a digital ledger using a batch mint process on a computing device, said method comprising determining a total number of non-fungible tokens to create using a batch mint process, wherein the 

Also, claim 12, limitation ( E ) and ( F ) above in Applicant’s specification para [0043], which discloses “The first embodiment of the invention may also be ed of a method of tracking NFT ownership outside of the Ethereum blockchain. The method therefore includes the use of the ownership database on computers outside of the Ethereum blockchain. What is important to remember is that the Ethereum blockchain still includes all of the information that is necessary to reconstruct ownership of any NFT if necessary. Thus, it is possible to identify the creation of an NFT, and then identify each transaction where ownership was transferred. In other words, ownership information may be pieced together based on events that are recorded in the Ethereum blockchain.“.  Similar arguments apply to claim 1.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 1 and 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).



Dependent Claims

Dependent claims 2 – 11 and 13 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 11 and 13 - 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1 and 12 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2, 5 – 8, 10, 11, 13 and 15 - 18 clearly further define the abstract idea as stated above and claims 3, 4, 9, 14 and 19 further define extra-solution activities such as presenting / updating data and transmitting / receiving data. Furthermore, dependent claims 2 – 11 and 13 - 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being obvious over Shashank Agrawal et al.  (Pub. # US 2019/0164153 A1 – herein referred to as Agrawal) in view of Isaac Wooden (Pat. # US 10,742,393 B2 – herein referred to as Wooden).

Re: Claim 1, Agrawal discloses a method for creating, tracking, and transferring a plurality of non-fungible tokens in a digital ledger using a batch mint process on a computing device, said method comprising: 
determining a total number of non-fungible tokens to create using a batch mint process, wherein the total number is greater than one (Agrawal, [0204] – Another optlm1zation that can be implemented without changing Ethereum applies to the proof verification. Bulletproofs can be batch verified. This means that verifying k proofs is significantly faster than verifying a single proof. If transactions were collected by some  service provider, combined into a single transaction, and then sent to the Zether contract, it can significantly reduce the verification cost per proof. However, all transactions in a batch must be valid, because a single 
entering the number of non-fungible tokens using a user interface associated with a user that provides access to the digital ledger on a blockchain network (Agrawal, [0019] – A "record" may refer to evidence of one or more interactions. A digital record can be electronic documentation of an interaction. A record can include a record identifier and record information. For example, record information can include information describing one or more interactions and/or information associated with the interactions (e.g., a digital signature). Record information can also include multiple data packets each of which include different data describing a different interaction. A record identifier can be a number, title, or other data value used for identifying a record. A record identifier can be nondescript, in that it may not provide any meaningful information about the record information in the record. Examples of records include medical records, academic records, transaction records, credential issuance records, etc. In some embodiments, a record can be stored in a block of a blockchain. An individual block may include an individual record or a predetermined number of records, and a blockchain can be a series of records organized into blocks.); 
creating the batch of non-fungible tokens in sequential order using the computing device on the blockchain network (Agrawal, [0178]  – Various optimizations can be applied to Zether.  If Zether is a native token, then these optimizations can be used to make transactions more efficient and scalable. For example, miners can run optimized proof validation soft­ ware using efficient elliptic curves instead of using Ethereum' s general purpose state machine. Further, Bulletproofs used in Zether can be verified more efficiently when processed in batches. This is beneficial as a fully verifying node can now more efficiently process a proposed block. 
However, Agrawal does not expressly disclose:  
emitting a single event from the blockchain network when the batch of non-fungible tokens are created, wherein the single event indicates the total number of the batch of non-fungible tokens that were created.
In a similar field of endeavor Wooden discloses:
emitting a single event from the blockchain network when the batch of non-fungible tokens are created, wherein the single event indicates the total number of the batch of non-fungible tokens that were created (Wooden, col. 12, lines 17 – 31 –  In some examples, chain code need not be executed more than once by the network, chain code may be non-deterministic, and chain code may include interactions with external systems. In some examples, blockchains may also be constructed with varying levels of defense against hostile participants attempting to compromise integrity and confidentiality, from protection against a single rogue member, to M of N voting, to requiring all members to agree on state changes. The network may accommodate arbitrary blockchain abstractions, arbitrary blockchain protocols, and arbitrary ledgers, and may be able to integrate existing blockchain technologies of any type. Herein, with regard to M of N voting, N refers to the total number of members, and M refers to the number of members for establishing a quorum in a vote.).
Therefore, in light of the teachings of Wooden, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Agrawal, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a state of the processed blockchain is updated for a blockchain network based on the processing of the blockchain transaction, while disallowing access to raw transaction data.

Re: Claim 2, Agrawal in view of Wooden discloses the method as defined in claim 1 wherein the method further comprises: 
30creating a traditional database regarding ownership of the non-fungible tokens in an ownership database, wherein the ownership database is stored on at least one computing device, and wherein the ownership database is not stored on the blockchain network (Wooden, col. 1, lines 29 – 38  – Once the block is full, the block may be "capped" with a block header that is a hash digest of all the transaction identifiers within the block. The block header may be recorded as the first transaction in the next block in the chain, creating a mathematical hierarchy called a "blockchain." To verify the current owner, the blockchain of transactions can be followed to verify each transaction from the first transaction to the last transaction. The new owner need only have the private key that matches the public key of the transaction that transferred the bitcoin.); and 
storing events in the ownership database that are emitted from the blockchain network regarding creation, transfer, and burning of non-fungible tokens to thereby maintain a record of ownership for all NFTs in the blockchain network (Wooden, col. 22, lines 17 – 22  – In some examples, to accommodate multi-tenant VNs, the endorsement handler accepts member inputs as above, storing separate endorsement states per member inside the TEEs. In  some examples, the endorsement handler  only commits changes once quorum has been reached among the members participating in the shared VN.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 3, Agrawal in view Wooden discloses the method as defined in claim 2 wherein the method further comprises: 
providing a web server that looks for events from the blockchain network; and updating the ownership database after each new event is generated by the blockchain network (Wooden, col. 15, lines 5 – 9  – Next, the VN may broadcast the transaction and the state of the transaction to the other 

Re: Claim 4, Agrawal discloses the method as defined in claim 3 
wherein the method further comprises using the Consecutive Transfer Extension to generate the events from the blockchain network (Agrawal, [0055] – As such, time can be divided into epochs where an epoch consists  of k consecutive blocks. The choice of k depends on two factors: (1) the gap between the latest state of blockchain and any user's view; and (2) the time it takes to get a transaction into the blockchain. At the end of every epoch, pending transfers are rolled over into the corresponding accounts.).  

Re: Claim 5, Agrawal discloses the method as defined in claim 1 
wherein the method further comprises using the Ethereum platform as the blockchain network (Agrawal, [0060] – Ethereum provides replay protection of its own by associating nonces with every account, which is signed into every transaction. Unfortunately, this level of protection is not enough for Zether due to two reasons: (1) Zether accounts have their own public keys, which are not associated with Ethereum addresses; (2) Zether transactions contain non-interactive ZK-proofs. A malicious actor can steal these proofs and put them inside new transactions. If the state of the account has not changed, then the new transactions will also be processed successfully, leading to loss of funds.).  

Re: Claim 6, 
identifying a token identifier of a first token in the batch and assigning the first token as a FROM value (Agrawal, [0049] – The Zether smart contract (ZSC) works with Zether tokens (ZTH). Zether accounts are identified with EIGamal public keys. To fund an account with public key y with b ZTH, one can send b ETH (ether) to the smart contract. ZSC generates an EIGamal encryption of b with randonmess 0 (since bis anyway part of the transaction) and adds it to the encrypted balance associated with y. One can convert ZTH back to ETH by revealing the current balance b* and providing a ZK-proofthat y's ciphertext (e.g., the ciphertext associated with yon the smart contract) indeed encrypts b*.); and 
identifying a token identifier of a last token in the batch and assigning the last token as a TO value, wherein the value of the FROM token and the TO token span a length of the batch (Agrawal, [0204] –  Another optlm1zation that can be implemented without changing Ethereum applies to the proof verification. Bulletproofs can be batch verified. This means that verifying k proofs is significantly faster than verifying a single proof. If transactions were collected by some  service provider, combined into a single transaction, and then sent to the Zether contract, it can significantly reduce the verification cost per proof. However, all transactions in a batch must be valid, because a single invalid transaction  will cause the whole verification to fail. Batch verification requires randomness but this randomness can either be sampled from the block header or generated from a hash of the proofs.).  

Re: Claim 7, Agrawal discloses the method as defined in claim 1 
wherein the step of using a user interface further comprises accessing the blockchain network using a platform that enables access, such as the CARGO" platform (Agrawal, [0016] – Techniques for implementing a blockchain system for confidential and anonymous execution of smart contracts are described. A token  platform in the form of a smart contract can allow users to set up token accounts that are linked to the users' 

Re: Claim 8, Agrawal discloses the method as defined in claim 1 wherein the method further comprises searching for a specific non- fungible token in the blockchain network, said method comprising: 
32storing the FROM value of a new batch of non- fungible tokens as a node in a balanced binary tree data structure (Agrawal, [0078] –  Validation node computing device 206 may include a processor and a memory storing computer executable code. In some  embodiments, validation node computing device 206 may include one or more cryptoprocessors with specialized arithmetic logic units dedicated for performing cryptographic operations such as encryption, decryption, proof validation, and the like. The computer executable code stored in the memory can implement a platform smart contract 210 (e.g., a Zether smart contract) and maintain a local copy of a blockchain 220 that stores validated transaction data records in the blockchain system.); 
storing data associated with the FROM value in a different data structure (Agrawal, [0019] –  A "record" may refer to evidence of one or more interactions. A digital record can be electronic documentation of an interaction. A record can include a record identifier and record information. For example, record information can include information describing one or more interactions and/or information associated with the interactions (e.g., a digital signature). Record information can also include multiple data packets each of which include different data describing a different  interactions. A record identifier can be a number, title, or other data value 
 keeping the batches complete even when tokens are transferred to a different user (Agrawal, [0203] –  A further optimization concerns the common reference string (CRS). Bulletproofs unlike SNARKs does not use a structured reference string which would require a trusted setup. Nevertheless, it still requires a long linear sized reference string that the verifier needs access to. While the CRS could be generated on the fly this can add over 3.9 million gas to the cost of the transaction. Storing the CRS in the blockchain storage also creates high additional cost as loading a 32 byte word can cost 200 gas. On the other hand, loading a 32 byte code instruction can cost only 3 gas. As such, the generators can be hardcoded into the smart contract.); and 
searching the balanced binary tree data structure to locate a batch of tokens or a batch containing a given token (Agrawal, [0223] –  A voting process can be open and transparent. A blockchain based solution can provide such benefits but voter privacy becomes a concern. The election is carried out in several stages. In the voting stage, a participant publishes a special encryption of their vote v, and a ZK-proof that v, is binary. In the tally stage, the votes can be summed up to compute the final tally. The encryption scheme is designed in such a way that only the final tally can be computed ­ individual votes remain private.).  

Re: Claim 9, 
wherein the method further comprises using a path to obtain identifiable information about tokens created within a batch, wherein the identifiable information may include a token address and a token ID (Agrawal, [0178] –  Various optimizations can be applied to Zether If Zether is a native token, then these optimizations can be used to make transactions more efficient and scalable. For example, miners can run optimized proof validation software using efficient elliptic curves instead of using Ethereum' s general purpose state machine. Further, Bulletproofs used in Zether can be verified more efficiently when processed in batches. This is beneficial as a fully verifying node can now more efficiently process a proposed block. This property can protect against the miners' dilemma, where miners may be disincentivized to verify blocks if verification becomes too expensive.).  

Re: Claim 10, Agrawal discloses the method as defined in claim 1 wherein the method further comprises searching for a specific non- fungible token in the blockchain network, said method comprising: 
storing the FROM value of a new batch of non- fungible tokens as a node in a balanced binary tree data structure (Agrawal, [0178] –  Various optimizations can be applied to Zether. If Zether is a native token, then these optimizations can be used to make transactions more efficient and scalable. For example, miners can run optimized proof validation soft­ ware using efficient elliptic curves instead of using Ethereum' s general purpose state machine. Further, Bulletproofs used in Zether can be verified more efficiently when processed in batches. This is beneficial as a fully verifying node can now more efficiently process a proposed block. This property can protect against the miners' dilemma, where miners may be disincentivized to verify blocks if verification becomes too expensive.); 33
storing data associated with the FROM value in a hash map (Agrawal, [0028] –  A "hash" may refer to data returned by a hash function (e.g., a function that can be used to map data of arbitrary size to data of fixed 
splitting the batches whenever ownership of one or more tokens in a batch are transferred (Agrawal, [0201] –  Multi-exponentiation is not used in some implementations of Zether. Multi-exponentiations reduce the number of curve operations but do this by splitting up the exponentiation. Multi-exponentiation algorithms assume that a k-bit exponentiation use k curve operations. This is not the case for Solidity however. The gas cost for an exponentiation is independent of the exponents length and curve additions are relatively overpriced to curve multiplications.); and 
searching the balanced binary tree data structure to locate a batch of tokens or a batch containing a given token (Agrawal, [0204] –  Another optlm1zation that can be implemented without changing Ethereum applies to the proof verification. Bulletproofs can be batch verified. This means that verifying k proofs is significantly faster than verifying a single proof. If transactions were collected by some  service provider, combined into a single transaction, and then sent to the Zether contract, it can significantly reduce the verification cost per proof. However, all transactions in a batch must be valid, because a single invalid transaction  will cause the whole verification to fail. Batch verification requires randomness but this randomness can either be sampled from the block header or generated from a hash of the proofs.).  

Re: Claim 11, Agrawal discloses the method as defined in claim 1 wherein the method further comprises transferring a plurality of tokens, said method comprising: 
assigning a token ID as a key and an owner as a value in a data structure; and performing a batch transfer of non-fungible tokens using a loop sequence (Agrawal, [0016] –  Techniques for implementing a blockchain system for confidential and anonymous execution of smart contracts are 

Re: Claim 12, Agrawal discloses a  method for creating, tracking, and transferring a plurality of non-fungible tokens in the Ethereum blockchain network using a batch mint process on a computing device, said method comprising: 
determining a total number of non-fungible tokens to create using a batch mint process, wherein the total number is greater than one (Agrawal, [0204] – Another optlm1zation that can be implemented without changing Ethereum applies to the proof verification. Bulletproofs can be batch verified. This means that verifying k proofs is significantly faster than verifying a single proof. If transactions were collected by some  service provider, combined into a single transaction, and then sent to the Zether contract, it can significantly reduce the verification cost per proof. However, all transactions in a batch must be valid, because a single invalid transaction  will cause the whole verification to fail. Batch verification requires randomness but this randomness can either be sampled from the block header or generated from a hash of the proofs.); 34
entering the number of non-fungible tokens using a user interface associated with a user that provides access to the Ethereum blockchain network (Agrawal, [0019] – A "record" may refer to evidence of one or more interactions. A digital record can be electronic documentation of an interaction. A record can include a record identifier and record information. For example, record information can include information describing one or 
creating the batch of non-fungible tokens in sequential order using the computing device on the Ethereum blockchain network (Agrawal, [0178]  – Various optimizations can be applied to Zether.  If Zether is a native token, then these optimizations can be used to make transactions more efficient and scalable. For example, miners can run optimized proof validation soft­ ware using efficient elliptic curves instead of using Ethereum' s general purpose state machine. Further, Bulletproofs used in Zether can be verified more efficiently when processed in batches. This is beneficial as a fully verifying node can now more efficiently process a proposed block. This property can protect against the miners' dilemma, where miners may be disincentivized to verify blocks if verification becomes too expensive.).
However, Agrawal does not expressly disclose:  
emitting a single event from the Ethereum blockchain network when the batch of non-fungible tokens are created, wherein the single event indicates the total number of the batch of non-fungible tokens that were created; 
creating a database regarding ownership of the non-fungible tokens in an ownership database, wherein the ownership database is stored on at least 
storing events in the ownership database that are emitted from the blockchain network regarding creation, transfer, and burning of non-fungible tokens to thereby maintain a record of ownership for all NFTs in the blockchain network.
In a similar field of endeavor Wooden discloses:
emitting a single event from the Ethereum blockchain network when the batch of non-fungible tokens are created, wherein the single event indicates the total number of the batch of non-fungible tokens that were created (Wooden, col. 12, lines 17 – 31 –  In some examples, chain code need not be executed more than once by the network, chain code may be non-deterministic, and chain code may include interactions with external systems. In some examples, blockchains may also be con­ structed with varying levels of defense against hostile participants attempting to compromise integrity and confidentiality, from protection against a single rogue member, to M of N voting, to requiring all members to agree on state changes. The network may accommodate arbitrary blockchain abstractions, arbitrary blockchain protocols, and arbitrary ledgers, and may be able to integrate existing blockchain technologies of any type. Herein, with regard to M of N voting, N refers to the total number of members, and M refers to the number of members for establishing a quorum in a vote.); 
creating a database regarding ownership of the non-fungible tokens in an ownership database, wherein the ownership database is stored on at least one computing device, and wherein the ownership database is not stored on the blockchain network (Wooden, col. 1, lines 29 – 38  – Once the block is full, the block may be "capped" with a block header that is a hash digest of all the transaction identifiers within the block. The block header may be recorded as the first transaction in the next block in the chain, creating a mathematical hierarchy called a "blockchain." To verify the 
storing events in the ownership database that are emitted from the blockchain network regarding creation, transfer, and burning of non-fungible tokens to thereby maintain a record of ownership for all NFTs in the blockchain network (Wooden, col. 22, lines 17 – 22  – In some examples, to accommodate multi-tenant VNs, the endorsement handler accepts member inputs as above, storing separate endorsement states per member inside the TEEs. In  some examples, the endorsement handler  only commits changes once quorum has been reached among the members participating in the shared VN.).
Therefore, in light of the teachings of Wooden, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Agrawal, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a state of the processed blockchain is updated for a blockchain network based on the processing of the blockchain transaction, while disallowing access to raw transaction data.

Re: Claim 13, Agrawal in view of Wooden discloses the method as defined in claim 12 wherein the method further comprises: 
providing a web server that looks for events from the blockchain network (Wooden, col. 15, lines 5 – 9  – Next, the VN may broadcast the transaction and the state of the transaction to the other VNs. Next,  the VN may directly update the blockchain state. In  some  examples, because of the trust, VNs do not need to do re-computation for verification, and blockchain states are directly updated.);
and updating the ownership database after each new event is generated by the blockchain network (Wooden, col. 14, lines 3 – 13  – A member 

Re: Claim 14, Agrawal discloses the method as defined in claim 13 
wherein the method further comprises using the Consecutive Transfer Extension to generate the events from the blockchain network (Agrawal, [0055] – As such, time can be divided into epochs where an epoch consists  of k consecutive blocks. The choice of k depends on two factors: (1) the gap between the latest state of blockchain and any user's view; and (2) the time it takes to get a transaction into the blockchain. At the end of every epoch, pending transfers are rolled over into the corresponding accounts.).  

Re: Claim 15, Agrawal discloses the method as defined in claim 12 
wherein the method further comprises using the Ethereum platform as the blockchain network (Agrawal, [0060] – Ethereum provides replay protection of its own by associating nonces with every account, which is signed into every transaction. Unfortunately, this level of protection is not enough for Zether due to two reasons: (1) Zether accounts have their own public keys, which are not associated with Ethereum addresses; (2) Zether transactions contain non-interactive ZK-proofs. A malicious actor can steal these proofs and put them inside new transactions. If the state of 

Re: Claim 16, Agrawal discloses the method as defined in claim 12 wherein the step of creating the batch of non-fungible tokens in sequential order further comprises: 
identifying a token identifier of a first token in the batch and assigning the first token as a FROM value (Agrawal, [0049] – The Zether smart contract (ZSC) works with Zether tokens (ZTH). Zether accounts are identified with EIGamal public keys. To fund an account with public key y with b ZTH, one can send b ETH (ether) to the smart contract. ZSC generates an EIGamal encryption of b with randonmess 0 (since bis anyway part of the transaction) and adds it to the encrypted balance associated with y. One can convert ZTH back to ETH by revealing the current balance b* and providing a ZK-proofthat y's ciphertext (e.g., the ciphertext associated with yon the smart contract) indeed encrypts b*.); and 
identifying a token identifier of a last token in the batch and assigning the last token as a TO value, 36wherein the value of the FROM token and the TO token span a length of the batch (Agrawal, [0204] –  Another optlm1zation that can be implemented without changing Ethereum applies to the proof verification. Bulletproofs can be batch verified. This means that verifying k proofs is significantly faster than verifying a single proof. If transactions were collected by some  service provider, combined into a single transaction, and then sent to the Zether contract, it can significantly reduce the verification cost per proof. However, all transactions in a batch must be valid, because a single invalid transaction  will cause the whole verification to fail. Batch verification requires randomness but this randomness can either be sampled from the block header or generated from a hash of the proofs.).  

Re: Claim 17, 
wherein the step of using a user interface further comprises accessing the blockchain network using a platform that enables access, such as the CARGO" platform (Agrawal, [0016] – Techniques for implementing a blockchain system for confidential and anonymous execution of smart contracts are described. A token  platform in the form of a smart contract can allow users to set up token accounts that are linked to the users' cryptocurrencies accounts. Operations performed in the token platform can remain confidential and anonymous such that users on the blockchain may not be able to determine transfer amounts and/or the identity of the sender / receiver. Cryptographic techniques such as zero­ knowledge proofs may allow public verification of data while preserving confidentiality and anonymity. The token platform can also invoke other smart contracts to support various complex applications.).  

Re: Claim 18, Agrawal discloses the method as defined in claim 12 wherein the method further comprises searching for a specific non- fungible token in the blockchain network, said method comprising: 
storing the FROM value of a new batch of non- fungible tokens as a node in a balanced binary tree data structure (Agrawal, [0078] –  Validation node computing device 206 may include a processor and a memory storing computer executable code. In some  embodiments, validation node computing device 206 may include one or more cryptoprocessors with specialized arithmetic logic units dedicated for performing cryptographic operations such as encryption, decryption, proof validation, and the like. The computer executable code stored in the memory can implement a platform smart contract 210 (e.g., a Zether smart contract) and maintain a local copy of a blockchain 220 that stores validated transaction data records in the blockchain system.); 
storing data associated with the FROM value in a hash map (Agrawal, [0028] –  A "hash" may refer to data returned by a hash function (e.g., a function that can be used to map data of arbitrary size to data of fixed 
keeping the batches complete even when tokens are transferred to a different user (Agrawal, [0203] –  A further optimization concerns the common reference string (CRS). Bulletproofs unlike SNARKs does not use a structured reference string which would require a trusted setup. Nevertheless, it still requires a long linear sized reference string that the verifier needs access to. While the CRS could be generated on the fly this can add over 3.9 million gas to the cost of the transaction. Storing the CRS in the blockchain storage also creates high additional cost as loading a 32 byte word can cost 200 gas. On the other hand, loading a 32 byte code instruction can cost only 3 gas. As such, the generators can be hardcoded into the smart contract.); and 
searching the balanced binary tree data structure to locate a batch of tokens or a batch containing a given token (Agrawal, [0204] –  Another optlm1zation that can be implemented without changing Ethereum applies to the proof verification. Bulletproofs can be batch verified. This means that verifying k proofs is significantly faster than verifying a single proof. If transactions were collected by some  service provider, combined into a single transaction, and then sent to the Zether contract, it can significantly reduce the verification cost per proof. However, all transactions in a batch must be valid, because a single invalid transaction  will cause the whole verification to fail. Batch verification requires randomness but this randomness can either be sampled from the block header or generated from a hash of the proofs.).  

Re: Claim 19, Agrawal discloses the method as defined in claim 18 
wherein the method further comprises using a path to obtain identifiable information about tokens created within a batch, wherein the identifiable 

Re: Claim 20, Agrawal discloses the method as defined in claim 12 wherein the method further comprises searching for a specific non- fungible token in the blockchain network, said method comprising: 
storing the FROM value of a new batch of non- fungible tokens as a node in a balanced binary tree data structure (Agrawal, [0178] –  Various optimizations can be applied to Zether. If Zether is a native token, then these optimizations can be used to make transactions more efficient and scalable. For example, miners can run optimized proof validation soft­ ware using efficient elliptic curves instead of using Ethereum' s general purpose state machine. Further, Bulletproofs used in Zether can be verified more efficiently when processed in batches. This is beneficial as a fully verifying node can now more efficiently process a proposed block. This property can protect against the miners' dilemma, where miners may be disincentivized to verify blocks if verification becomes too expensive; 
storing data associated with the FROM value in a hash map (Agrawal, [0178] –  Various optimizations can be applied to Zether. If Zether is a native token, then these optimizations can be used to make transactions more efficient and scalable. For example, miners can run optimized proof validation soft­ ware using efficient elliptic curves instead of using 
splitting the batches whenever ownership of one or more tokens in a batch are transferred; and searching the balanced binary tree data structure to locate a batch of tokens or a batch containing a given token (Agrawal, [0201] –  Multi-exponentiation is not used in some implementations of Zether. Multi-exponentiations reduce the number of curve operations but do this by splitting up the exponentiation. Multi-exponentiation algorithms assume that a k-bit exponentiation use k curve operations. This is not the case for Solidity however. The gas cost for an exponentiation is independent of the exponents length and curve additions are relatively overpriced to curve multiplications.).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/John H. Holly/Primary Examiner, Art Unit 3696